United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.F., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1914
Issued: January 17, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 19, 2013 appellant filed a timely appeal from a March 7, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP) and a July 17, 2013 nonmerit
decision of OWCP. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish more than a 31
percent permanent impairment of his right leg, for which he received a schedule award; and
(2) whether OWCP properly denied his request for further review of the merits of his claim
pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
OWCP accepted that on November 25, 1992 appellant, then a 37-year-old marine
insulator, sustained a work-related tear of the medial meniscus of his right knee, unspecified
osteoarthritis and effusion of the joint of his lower right leg. On September 7, 2010 he
underwent an arthroscopy of his right knee and, on September 9, 2011, he underwent a total right
knee arthroplasty. These surgeries were authorized by OWCP.
By decision dated October 10, 1996, OWCP granted appellant a schedule award for 17
percent permanent impairment of his right leg. In a July 6, 2000 decision, it granted him a
schedule award for an additional 10 percent impairment of his right leg, such that he was
compensated for a total right leg impairment of 27 percent.
On October 18, 2012 appellant filed a claim for an increased schedule award.
In an October 31, 2012 report, Dr. Mark A. Bewley, an attending Board-certified
orthopedic surgeon, stated that appellant had a right total knee arthroplasty and that he had
reached maximum medical improvement on March 14, 2012. He noted that, based on Table 163 of the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment, (A.MA., Guides) appellant’s total knee arthroplasty fell under class 2,
grade C and constituted 25 percent permanent impairment of his right leg.2
In a January 30, 2013 report, Dr. Lawrence A. Manning, a Board-certified orthopedic
surgeon serving as an OWCP medical adviser, indicated that, under Table 16-3 on page 511 of
the sixth edition of the A.M.A., Guides, appellant’s mild motion deficit placed appellant under a
“fair result” for a diagnosis-based rating for his right total knee arthroplasty.3 The impairment
ratings for such a result ranged from 31 to 43 percent, but calculation of grade modifiers and
application of the Net Adjustment Formula meant that appellant fell under a class 3, grade A
category which equaled a 31 percent permanent impairment of his right leg. Dr. Manning stated:
“In summary, based on the information at hand, the claimant would have 31
percent permanent partial impairment of the right lower extremity. The date of
[maximum medical improvement] is September 8, 2012, one year from the date of
knee surgery. It is noted that the claimant received a schedule award of 27
percent for the right lower extremity for the period January 5 to July 24, 2000.
This impairment was given for factors other than the knee replacement. Thirty
one percent is based on his knee replacement and it would be considered in
addition to the impairment given for factors not related to his knee replacement.”

2

Dr. Bewley stated that appellant had 0 to 100 degrees of right knee flexion. He indicated that appellant was
involved in a nonwork-related automobile accident on March 23, 2012 and noted that a revision right total knee
arthroplasty was scheduled. However, Dr. Bewley later determined that appellant’s right knee hardware was intact
and it does not appear that additional surgery was carried out.
3

Dr. Manning indicated that the 0 to 100 degrees of right knee flexion reported by Dr. Bewley meant that, under
Table 16-23 on page 549, appellant had a mild problem.

2

OWCP requested that Dr. Manning clarify whether his rating of 31 percent impairment of
the right leg included the 27 percent award previously received for the right leg. In a
supplemental report dated February 23, 2013, Dr. Manning stated that, based on information he
received about appellant’s prior receipt of schedule award compensation, his opinion was that
appellant had a total right knee impairment of 31 percent and that he should receive an additional
award of four percent to reflect the schedule award compensation he already received for the
right knee.
In a March 7, 2013 decision, OWCP granted appellant a schedule award for an additional
four percent permanent impairment of his right leg, such that he was compensated for a total
right leg impairment of 31 percent. The award ran for 11.52 weeks from September 8 to
November 27, 2012.
In a June 13, 2013 report, Dr. Markham indicated that appellant would be sent for an
impairment rating.
In a form completed on July 1, 2013 and received on July 8, 2013, appellant requested
reconsideration of OWCP’s March 7, 2013 schedule award decision.4
In a July 13, 2013 decision, OWCP denied appellant’s request for further review of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.7 For OWCP decisions issued on or after
May 1, 2009, the sixth edition of the A.M.A., Guides (6th ed. 2009) is used for evaluating
permanent impairment.8
In determining impairment for the lower extremities under the sixth edition of the
A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the lower
4

Appellant indicated that medical documentation had already been sent off by his physical therapy office, but he
did not identify the nature of this evidence.
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404 (1999).

7

Id.

8

See FECA Bulletin No. 9-03 (issued March 15, 2009). For OWCP decisions issued before May 1, 2009, the
fifth edition of the A.M.A., Guides (5th ed. 2001) is used.

3

extremity to be rated. With respect to the knee, the relevant portion of the leg for the present case,
reference is made to Table 16-3 (Knee Regional Grid) beginning on page 509.9 After the class of
diagnosis (CDX) is determined from the Knee Regional Grid (including identification of a
default grade value), the Net Adjustment Formula is applied using the grade modifier for
Functional History (GMFH), grade modifier for Physical Examination (GMPE) and grade
modifier for Clinical Studies (GMCS). The Net Adjustment Formula is (GMFH - CDX) +
(GMPE - CDX) + (GMCS - CDX).10
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a work-related tear of the medial meniscus of
his right knee, unspecified osteoarthritis of his lower right leg and effusion of the joint of his
lower right leg. Appellant received schedule award compensation for 31 percent total permanent
impairment of his right leg. The Board finds that he has not established entitlement to additional
schedule award compensation.
In January 30 and February 23, 2013 reports, Dr. Manning, a Board-certified orthopedic
surgeon serving as an OWCP medical adviser, properly determined that appellant had 31 percent
permanent impairment of his right leg. He indicated that, under Table 16-3 on page 511 of the
sixth edition of the A.M.A., Guides, appellant’s mild motion deficit placed him under a “fair
result” for a diagnosis-based rating for his right total knee arthroplasty.11 Dr. Manning explained
that calculation of grade modifiers and application of the Net Adjustment Formula meant that
appellant fell under a class 3, grade A category which equaled 31 percent permanent impairment
of his right leg.12 As appellant had previously received schedule awards totaling 27 percent leg
impairment attributable to his right knee condition, OWCP properly compensated appellant for
an additional four percent right leg impairment.13 Appellant did not submit medical evidence
showing that he has a greater percentage of right knee impairment.
Therefore, appellant has not shown that he has more than 31 percent permanent
impairment of his right leg and OWCP properly denied his claim for additional schedule award
compensation. Appellant may request a schedule award or increased schedule award based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.

9

See id. at (6th ed. 2009) 509-11.

10

Id. at 515-22.

11

A.M.A., Guides 511, Table 16-3 (Knee Regional Grid).

12

See supra notes 9 and 10.

13

See 5 U.S.C. § 8108; 20 C.F.R. § 10.404(d) (provides for reduction of the period of schedule award
compensation if there was an earlier schedule award for impairment to the same member or function and the later
impairment would, in whole or part, duplicate the compensation payable for preexisting impairment).

4

LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,14
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.15 To be entitled to a merit review of
an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.16 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.17 The Board has held that the submission of evidence
or argument which repeats or duplicates evidence or argument already in the case record18 and the
submission of evidence or argument which does not address the particular issue involved does not
constitute a basis for reopening a case.19 While a reopening of a case may be predicated solely on
a legal premise not previously considered such reopening is not required where the legal
contention does not have a reasonable color of validity.20
ANALYSIS -- ISSUE 2
OWCP issued a schedule award decision on March 7, 2013. Appellant requested
reconsideration of this decision on July 8, 2013. The issue now presented on appeal is whether he
met any of the requirements of 20 C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for
review of the merits of the claim. In his application for reconsideration, appellant did not show
that OWCP erroneously applied or interpreted a specific point of law. He did not identify a
specific point of law or show that it was erroneously applied or interpreted. Appellant did not
advance a new and relevant legal argument. A claimant may be entitled to a merit review by
submitting new and relevant evidence, but appellant did not submit any new and relevant medical
evidence in this case. Appellant submitted a June 13, 2013 report in which Dr. Markham
indicated that he would be sent for an impairment rating, but no such impairment rating was
submitted to OWCP in support of the reconsideration request.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP or
14

Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
15

20 C.F.R. § 10.606(b)(2).

16

Id. at § 10.607(a).

17

Id. at § 10.608(b).

18

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

19

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

20

John F. Critz, 44 ECAB 788, 794 (1993).

5

submit relevant and pertinent evidence not previously considered.
§ 10.608, OWCP properly denied merit review.

Pursuant to 20 C.F.R.

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he has
more than 31 percent permanent impairment of his right leg, for which he received a schedule
award. The Board further finds that OWCP properly denied appellant’s request for further
review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the July 17 and March 7, 2013 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: January 17, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

